DETAILED ACTION
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 3 and 17 recite the limitation "… from the first data stream; …".  It depends upon claims 1 and 15 respectively. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (Publication: US 2017/0304950 A1) in view of Kirchberg et al. (Publication: US 2019/0139300 A1), Purwar et al. (Publication: 2018/0352150 A1) .

	Regarding claim 1, see rejection on claim 15.
	
	Regarding claim 4, see rejection on claim 18.
	Regarding claim 5, see rejection on claim 19.
Regarding claim 8, see rejection on claim 15.
	Regarding claim 11, see rejection on claim 18.
	Regarding claim 12, see rejection on claim 19.

Regarding claim 15, Moore discloses cause the machine to perform operations comprising ([0003] - apparatus with method includes) : 
accessing image data depicting an object ([0015] to [0016], [0023] – On the display, isolate the one or more pixels of interest ( ROI), which will comprise the features of the subjects (bones, organs, fetus), and then crop the image to fit the ROI.); 
identifying a set of features from the image data ([0015] to [0016], [0023] - An operator having imported volume data into Mimics Software may to isolate the one or more pixels of interest ( ROI), which will comprise the features of the subjects (bones, organs, fetus), and then crop the image to fit the ROI.
And artefacts appearing in the data which do not comprise the features of the subject (e.g. lumps projecting from the foetus, or floating debris) can be selected and deleted to leave a clean 3D image of the subjects (bones, organs, fetus).); 	
assigning labels to one or more pixels of the image data based on the set of features identified from the image data ([0015] to [0016], [0023] - An operator having imported volume data into Mimics Software may to isolate the one or more pixels of interest ( ROI), which will comprise the features of the subjects (bones, organs, fetus), and then crop the image to fit the ROI. Crop the image to the appropriate size is assigning labels.); and 
generating a three-dimensional (3D) model of the object based on the labels assigned to the one or more pixels of the image data ([0015] to [0016], [0021], [0023] - The data format is generated. The laser engraver performs subsurface etching on a crystal, etching one point for every point in the point could to build up a 3D image within the crystal which is viewable from all angles based on the isolate the one or more pixels of interest and artefacts select of the subjects (bones, organs, fetus).).
	Moore does not however Kirchberg discloses
a non-transitory machine-readable storage medium, storing instructions which, when executed by at least one processor of a machine ([0081] The apparatus 301 includes an acquisition unit 312, a processing system 314 including a processor 316 and a memory 318, and an interface 320. The apparatus 302 and/or the overall system 300 may be arranged to perform the method described above with reference to FIGS. 1 to 2b.);
wherein accessing the image data includes activating a camera associated with a client device ([0041], Fig. 3 – the sensor for taking image is the client device. It is notes that the sensor must be activated, powered on,  in order to take picture.); and generating the image data via the camera of the client device ([0041], Fig. 3 – successive images are taken by the sensor. The sensor is the client device.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Moore with a non-transitory machine-readable storage medium, storing instructions which, when executed by at least one processor of a machine as taught by Kirchberg. The motivation for doing is to improve efficiency as taught by Kirchberg in paragraph(s) [0003]. 
Moore in view of Kirchberg do not however Purwar discloses 
A camera of a mobile device of a user ([0050] FIG. 2 is an exemplary illustration of a selfie of a mobile of a user.);
The object is a portion of the user ([0050] FIG. 2 is an exemplary illustration of a selfie of a mobile of a user.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Moore in view of Kirchberg with a non-transitory machine-readable storage medium, storing instructions which, when executed by at least one processor of a machine as taught by Purwar. The motivation for doing is to improve the quality of the image as taught by Purwar. 

Regarding claim 18, Moore in view of Kirchberg, Purwar disclose all the limitations of claim 15. 
Moore in view of Kirchber, Purwar do not, however Fathi discloses
wherein the 3D model includes a polygon mesh model (column 24 lines 9 to 12 - data from which the wireframes can be derived can comprise point clouds, polygon meshes, or vector models.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Moore in view of Kirchber with wherein the 3D model includes a polygon mesh model as taught by Fathi. The motivation for doing is to improve the accurate of wireframe as taught by Fathi. 

Regarding claim 19, Moore in view of Kirchberg, Purwar disclose all the limitations of claim 15. 
Moore discloses wherein the image data comprises a depiction of an object ([0015] to [0016], [0023] - An operator having imported volume data into Mimics Software may to isolate the one or more pixels of interest ( ROI), which will comprise the features of the subjects (bones, organs, fetus), and then crop the image to fit the ROI on the display.), and 
wherein the 3D model comprises a representation of surface features of the object depicted by the image data ([0015] to [0016] -  The anterior and posterior of the foetus is displayed and will need to be identified to correctly orient the foetus. This can be done by identifying a feature on the front of the foetus, for example the nose, and designating the side having that feature as the anterior. The opposite side can then be designated as the posterior. Nose is a presentation of surface feature. 3D image is generated.).

Regarding clam 21, Moore in view of Kirchberg, Purwar disclose all the limitations of claim 1. 
wherein the mobile device of the user is a smartphone ([0050] FIG. 2 is an exemplary illustration of a selfie of a mobile of a user.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Moore in view of Kirchberg with a non-transitory machine-readable storage medium, storing instructions which, when executed by at least one processor of a machine as taught by Purwar. The motivation for doing is for convenience and easier to carry as taught by Purwar. 

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (Publication: US 2017/0304950 A1) in view of Kirchberg et al. (Publication: US 2019/0139300 A1), Purwar et al. (Publication: 2018/0352150 A1)  and Vallespi-Gonzalez et al. (Publication: 2019/0332875 A1)

	Regarding claim 2, see rejection on claim 16.
	Regarding claim 9, see rejection on claim 16.

Regarding claim 16, Moore in view of Kirchberg, Purwar disclose all the limitations of claim 15. 
Moore in view of Kirchber, Purwar do not, however Vallespi-Gonzalez discloses
for each respective one or more pixels of the image data, proving features identified from the respective one or more pixels as input into a machine-learned model, yielding a label for the respective one or more pixels ([0113],[0116] - generating, based at least in part on the sensor data and the map data, an input representation including one or more one or more pixels of interest associated with one or more images of the one or more traffic signals; sending the input representation to the machine-learned state determination model; determining, based at least in part on output from the machine-learned model state determination model, the one or more states of the one or more traffic signals in the environment; and generating, based at least in part on the one or more states of the one or more traffic signals, traffic signal state data comprising a determinative state of the one or more traffic signals. The color of the traffic signal is the label.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Moore in view of Kirchber with for each respective one or more pixels of the image data, proving features identified from the respective one or more pixels as input into a machine-learned model, yielding a label for the respective one or more pixels with the data as taught by Vallespi-Gonzalez. The motivation for doing is to more effectively determines the state of objects in an environment as taught by Vallespi-Gonzalez. 

Claims 3, 6, 10, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (Publication: US 2017/0304950 A1) in view of Kirchberg et al. (Publication: US 2019/0139300 A1), Purwar et al. (Publication: 2018/0352150 A1)  and Fathi et al. (Patent: US 11,043,026 B1)

Regarding claim 3, see rejection on claim 17.
Regarding claim 6, see rejection on claim 20.
Regarding claim 10, see rejection on claim 17.
Regarding claim 13, see rejection on claim 20.

Regarding claim 17, Moore in view of Kirchberg, Purwar disclose all the limitations of claim 15. 
Moore discloses accessing a data stream that comprises depth data ([0003] to [0004] - receive volumetric data with the volumetric data contains depth data.); and 
generating the 3D model based on the depth data of the data stream ([0003] to [0004] - receive volumetric data with the volumetric data contains depth data.
[0015] to [0016], [0021], [0023] - The data format is generated. The laser engraver performs subsurface etching on a crystal, etching one point for every point in the point could to build up a 3D image within the crystal which is viewable from all angles based on the isolate the one or more pixels of interest and artefacts select of the subjects (bones, organs, fetus).).
Purwar discloses utilizing a mask, wherein the [[data stream]] is a portion of the image data associated with the labels assigned to one or more pixels form the first [[data stream]] ([0055] - FIG. 5A, four landmark points are selected, mask , which may include the outer corners of each eye 510 and 511 and the outer corners of the mouth 512 and 513. A circle 515 can be inscribed such that the perimeter of the circle intersects the four blue landmarks 510, 511, 512, and 513, portion of image, as illustrated in FIG. 5B. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Moore in view of Kirchberg, Purwar with a non-transitory machine-readable storage medium, storing instructions which, when executed by at least one processor of a machine as taught by Purwar. The motivation for doing is to improve the quality of the image as taught by Purwar. 
Moore in view of Kirchber, Purwar do not, however Fathi discloses
Accessing …. data based on the labels assigned to the one or more pixels of the image data (column 19 lines 1 to 10 - “machine learning models and computer vision techniques used can include, but is not limited to, validation of the information present in a scene, accuracy of information about a scene, presence of objects of interest in scene, location of objects of interest in a scene in relation to each other, location of objects in a scene in 3D space, labels of objects of interest, counts of objects of interest, and/or grouping of objects of interest. These techniques can include as non-limiting examples: neural networks, regression models, and/or binary classification models.”
The data is based on labels of objects of interest).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Moore in view of Kirchber with Accessing …. data based on the labels assigned to the one or more pixels of the image data as taught by Fathi. The motivation for doing is to improve the accurate of wireframe as taught by Fathi. 
		 
Regarding claim 20, Moore in view of Kirchberg, Purwar disclose all the limitations of claim 15. 
Moore in view of Kirchber, Purwar do not, however Fathi discloses
wherein the one or more labels include semantic labels that correspond with the data (column 26 lines 55 to column 27 lines 15 - generating one or more of counts or predicted labels or generating 3D information which can then provide some, all, or none of geometric, topological, semantic, and/or any 3D information for the one or more object of interest in a scene will depend, in part, on factors such as the size, texture, illumination, degree of randomness in the object shape, as well as the complexity and other features of the overall scene and potential occlusions of the object of interest, as well as the distance of each of the one or more structures of interest from the image capture device.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Moore in view of Kirchber with wherein the one or more labels include semantic labels that correspond with the data as taught by Fathi. The motivation for doing is to improve the accurate of wireframe as taught by Fathi. 

Response to Arguments

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “Even in view of the above, Kirchberg does not disclose, teach, or suggest "accessing image data depicting an object, wherein accessing the image data includes activating a camera of a mobile device of a user and generating the image data via the camera of the mobile device, and the object is a portion of the user," (emphasis added) as recited in amended claim 8:”

The argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Purwar reference.  

Regarding claims 2 – 6, 9 – 13, and 16 - 21, the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, 8, and 15 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1,  8, and 15 respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday-Thursday and alternate Fridays (9:30am - 6:00pm) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Wu/
Primary Examiner, Art Unit 2616